Citation Nr: 1706538	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO. 12-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his January 2012 VA Form 9, the Veteran indicated that he was only appealing the issue of entitlement to service connection for hepatitis C. He did not indicate that he wished to continue his appeal for service connection for a left ankle condition or service connection for a back condition. Accordingly, the issues were not certified for appeal in the July 2016 VA Form 8, and the Board finds that those issues are not on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).	

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The Veteran contends that his currently demonstrated hepatitis C developed as a result of his active military service. With regard to his risk factors for hepatitis C during service, he has reported that while serving in active duty in the early 1980s, he was tasked with assisting medical personnel with flu shots in his unit in Camp Lejeune and disposing of needles, and was exposed to blood in the process. In addition, the Veteran stated that while participating in mountain warfare training in the early 1990s, a Marine fell down from the rock slope that he and the Veteran were climbing. The Veteran stated that he helped stop the bleeding until medical assistance arrived. Furthermore, the Veteran stated that he shared razors with other Marines as well as his brother during his service. The Veteran claimed that his brother had hepatitis C and that he more likely than not contracted hepatitis C during his service. See January 2012 statement from the Veteran. 
 
Service treatment records are negative for any evidence of complaints, treatment, or diagnosis related to hepatitis C. The medical evidence of record contains competent evidence of a current diagnosis of hepatitis C, initially made in January 2006. See January 2006 Naval Medical Center Portsmouth (NMCP) gastro clinic note. The Veteran is not competent to testify to the likelihood that his currently diagnosed hepatitis C is associated with his active service. However, he is competent to testify to having disposed of needles and helping stop a wounded person's bleeding. The Board finds that the Veteran's statements satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. 

The Veteran has reported risk factors for hepatitis C during service, as noted above. The Board has no reason to doubt the credibility of his reports. The post-service medical evidence of record shows that the Veteran has been diagnosed with hepatitis C. However, contemporaneous evidence of hepatitis C in the years following service is not of record. Furthermore, there is no competent medical opinion of record addressing the etiology of the Veteran's hepatitis C. In this regard, the Veteran has reported that during treatment in NMCP, he was diagnosed with hepatitis C. The Veteran contends that the physician told him the disease may have been in his system undetected for as long ago as 1995. See February 2010 statement. The Veteran contends that these records, pertinent to the etiology of his hepatitis C, have been destroyed. Furthermore, the Veteran has not been afforded a VA examination. As such, there is insufficient competent evidence of record to decide the Veteran's claim for service connection.

For the reasons noted above, the Board finds that an examination and opinion are needed to determine whether the Veteran's currently diagnosed hepatitis C is related to service. 38 U.S.C.A. § 5103A (d) (West 2014). The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C .F.R. § 3.159 (2016).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file. 

2. Following completion of the above, afford the Veteran a VA examination to determine the etiology of the currently diagnosed hepatitis C. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C is related to his active service. In rendering this opinion, the examiner should specifically identify and discuss all in-service risk factor(s).

The examiner should provide a complete rationale for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claim for service connection based on the new evidence of record. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




